Citation Nr: 0008732	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-12 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for synovitis of the 
knees.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1939 to 
August 1945, from November 1945 to April 1951, and from April 
1951 to September 1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which the RO found, in part, that new and material 
evidence had not been submitted to reopen a claim for service 
connection for synovitis of the knees.


FINDINGS OF FACT

1.  In an August 1994 rating decision, the RO denied service 
connection for synovitis of the knees.

2.  The evidence received subsequent to August 1994, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1994 RO decision that denied service 
connection for synovitis of the knees is final.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 1999).

2.  The evidence received subsequent to the RO's August 1994 
decision is not new and material, and does not serve to 
reopen the appellant's claim for service connection for 
synovitis of the knees.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991 & 
Supp. 1999).  In the absence of chronicity at onset, a grant 
of service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In an August 1994 rating decision, the RO denied service 
connection for synovitis of the knees.  The appellant was 
notified of this decision, and did not appeal within one 
year; thus the decision by the RO is final.  38 C.F.R. 
§ 3.104 (1999).  The question presently before the Board is 
limited to whether the appellant has submitted new and 
material evidence to reopen his previously denied claim.  To 
reopen a finally denied claim, an appellant must submit new 
and material evidence.  38 U.S.C.A. § 5108, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.104 (1999).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

In this case, as previously discussed, the RO denied service 
connection for synovitis of the knees in an August 1994 
rating decision.  In this decision, the RO found that there 
was no evidence to connect the veteran's current knee 
problems to his military service.  The evidence received 
since the August 1994 rating decision regarding service 
connection for synovitis of the knees includes private 
medical treatment records from E. Dale Schoonover, M.D., from 
March 1997 to October 1998; a partial copy, from July 1961, 
of the veteran's service medical records; information from 
hospital admission cards created by the Office of the Surgeon 
General, Department of the Army, for July 1944; VA outpatient 
treatment records from October 1996; Annual Reports of 
Medical History from February 1974 to January 1983 for 
military retirement medical treatment; military retirement 
medical treatment from Blanchfield Army community Hospital 
from August 1963 to May 1998; as well as statements submitted 
from the appellant to VA in support of his claim.  The Board 
finds that while most of this evidence is new, none of it is 
material to the appellant's claim.  The Board also notes that 
the veteran's claims file includes additional medical 
evidence submitted since August 1994 that was not listed 
above.  The Board finds that this evidence pertains to 
treatment of other medical conditions of the veteran and is 
not related to his service connection for synovitis of the 
knee claim.          

The Board first considers the medical evidence from Dr. 
Schoonover from March 1997 to October 1998.  While these 
records are new, in that they have not previously been 
considered in conjunction with the veteran's claim, they are 
not material to his claim.  Although the treatment records 
mostly pertain to other medical conditions of the veteran, 
they do provide evidence of a current arthritic knee 
condition.  The records show that the veteran's arthritis of 
the knees is severe and requires him to walk with a cane.  
However, these records are not material to the appellant's 
claim because they do not present any nexus evidence between 
the veteran's current arthritic knee condition and his active 
military service.  These records merely show that the veteran 
presently has a problem with arthritis of the knees, but do 
not show any connection to his military service that ended in 
1961.  Thus, the Board finds that these records are not 
material to the veteran's claim.       

The Board also considers the partial copy, from July 1961, of 
the veteran's service medical records, and finds that these 
records are not new, as they were previously considered as 
part of the August 1994 rating decision.  These records, as 
part of the veteran's service medical records, indicate that 
at the time of his July 1961 service separation physical 
examination he complained of pain in his knees. 

As for the information from hospital admission cards created 
by the Office of the Surgeon General, Department of the Army, 
for treatment in July 1944, the Board finds that this 
evidence is new, in that it has not been considered 
previously, but it is not material to the veteran's claim.  
The report identifies the veteran's hospital treatment for 
synovitis of the knees in July 1944.  However, this evidence 
does not show that the veteran's current knee condition is 
related to his inservice treatment.  Thus, evidence of 
inservice knee treatment by itself is not material to the 
veteran's claim.    

The Board considers next the veteran's VA outpatient 
treatment records from October 1996.  The Board finds that 
these records are new but not material to the veteran's 
claim.  The records reveal the veteran's complaints of 
chronic knee pain, X-ray evidence of mild degenerative joint 
disease and the fact that he walks with a cane.  The records 
note the veteran's history of arthritis, but they do not 
present any evidence regarding the cause of the veteran's 
knee arthritis or a potential connection to his military 
service.  The Board thus finds that this evidence is not 
material.  

The Board next considers the copies of annual Reports of 
Medical History from February 1974 to January 1983 for 
military retirement medical treatment, as well as military 
retirement medical treatment records from Blanchfield Army 
Community Hospital from August 1963 to May 1998.  The Board 
finds that while this evidence is new, it is not material to 
the veteran's service connection claim.  The Reports of 
Medical History note that the veteran complained of a history 
of swollen or painful joints.  The examiners noted that the 
veteran had synovitis, or swollen knee joints, in 1944, that 
was, according to the January 1979 medical examiner "pretty 
well cleared", or according to the January examiner, 
"fairly well resolved".  There is no evidence from these 
records that the veteran had a post-service synovitis of the 
knees medical condition that was causally related to service.  
Therefore, these Reports of Medical History are not material 
to the veteran's claim.  As for the August 1963 to May 1998 
retirement treatment records from Blanchfield Army Community 
Hospital, the evidence shows that the veteran was diagnosed 
with degenerative joint disease of the knees as early as July 
1987, and was treated with Ecotrin, which stabilized the 
condition.  The records also reveal mild degenerative joint 
disease of the knees in 1996.  However, the records do not 
provide any causal nexus evidence between this arthritis 
condition and the veteran's diagnosed synovitis of the knees 
condition back in 1944.  Although these treatment records 
date back as far as 1963, there is no evidence of a knee 
condition until 1987, and no medical opinion to associate 
current knee arthritis and inservice synovitis.  Thus, these 
records are also not material to the veteran's claim.

Finally, the Board considers the statements that the veteran 
has submitted to VA in support of his claim.  In his April 
1997 request to reopen his service connection claim, the 
veteran states that his present knee condition began in 1944, 
that he was hospitalized for his knee condition, and that his 
current knee pain and instability, for which he is receiving 
treatment by Dr. Schoonover, are due to his knee problems in 
1944.  However, the veteran's statement does not include any 
competent medical evidence, such as from Dr. Schoonover, 
connecting these current knee complaints to service.  In his 
February 1998 Notice of Disagreement and July 1998 Appeal to 
the Board (VA Form 9), the veteran states that treatment 
records that he has submitted show that his past documented 
treatment for a knee condition is the same as his current 
knee disability.  However, the Board has only the veteran's 
assertions that his current knee problems were caused by his 
active service.  The record does not show that the veteran is 
a medical professional or has the training and expertise to 
be qualified to establish the etiology of medical conditions. 
Consequently, his statements do not constitute competent 
medical evidence of a relationship between his current 
bilateral knee condition and his military service.  Such a 
claim must be based on a diagnosis or opinion by a qualified 
physician and supported by a physical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Furthermore, a 
September 1998 RO Conference Report summarizes the veteran's 
assertions that his current knee complaints and treatment 
from Dr. Schoonover are, in essence, a continuation of the 
knee problems he had in 1944.  Once again, this is the 
veteran's assertion, and is not supported by competent 
medical evidence.  As the evidence fails to provide such an 
etiology of the veteran's current knee condition from a 
medical authority, the evidence is deemed to be not material 
to the appellant's claim.           

As none of the evidence added to the record since the RO's 
August 1994 rating decision, either by itself or in the 
context of all the evidence, both old and new, provides nexus 
evidence from a competent medical authority that the 
veteran's current knee condition is related to his military 
service, the Board concludes the additional evidence does not 
constitute new and material evidence sufficient to reopen the 
claim for service connection for synovitis of the knees.  
Therefore, the August 1994 rating decision remains final, and 
the claim is not reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
the claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1995).  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled this obligation in its rating 
decision and the statement of the case, which explained that 
new and material evidence was needed to reopen the claim, and 
indicated what would constitute such evidence.  Furthermore, 
by this decision, the Board informs the appellant of the type 
of new and material evidence needed to reopen his claim.


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for synovitis of the knees.  The 
benefits sought on appeal remain denied. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


